ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 32, 34-36, 38, 41-43, and 46-52 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Tan et al. (US Pub. No. 2002/0098529), teaches a method of making silica coated nanoparticles (core-shell particles) comprising forming a microemulsion of nanoparticles such as cobalt-chloride OR iron(III)chloride in an organic solvent and adding an aqueous solution of a reactive silicate such as tetraethyl orthosilicate (TEOS) (preparing silicon dioxide composition by hydrolysis of TEOS and adding this composition to the suspension) (abstract, [0010], [0013], [0038]-[0050], and Fig. 2).  However, Tan et al. does not teach the method wherein a titanium dioxide or silicon dioxide sol-gel composition is prepared or where the chloride salt particles are sodium chloride.  There is no teaching or suggestion to modify the method of Tan et al. to prepare a sol-gel or utilize solidum chloride.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        September 3, 2022